Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 14, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  148298(53)                                                                                                Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                                                                       Justices
  MICHAEL CLUM,
           Plaintiff-Appellee,
                                                                     SC: 148298
  v                                                                  COA: 307357
                                                                     Ingham CC: 10-000146-CL
  JACKSON NATIONAL LIFE
  INSURANCE COMPANY,
           Defendant-Appellant,

  and

  VINCE VILONA,
             Defendant.
  ________________________________/

         On order of the Chief Justice, the motion of the Michigan Chamber of Commerce
  to participate as amicus curiae is GRANTED. The amicus brief submitted on February
  12, 2014, by the Michigan Chamber of Commerce on the application for leave to appeal
  is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 February 14, 2014
                                                                                Clerk